Title: To Benjamin Franklin from John Adams, 19 May 1781
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam 19 May 1781
I have the Honour to inform you, that I yesterday drew Bills of Exchange upon your Excellency, in favour of the House of Fizeaux & Grand to the amount of Twenty Seven Thousand Crowns of three Livres Each, to enable them to discharge the Bills of Congress which I have accepted and which are now or will be in a few days payable. The following is the List

1000
1100
1200
1500
1600
1650
1750
1800
1900
2000
2100
2200
2300
2400
2500

I have the Honour to be, Sir, your most obedient and most humble Servant.
His Excellency Benjamin Franklin Esqr.
